PER CURIAM.
We reverse and remand with instructions to allow Peter A. Meredith to withdraw his plea to first degree murder and to proceed to trial.
We do this because the trial court should not have accepted the defendant’s plea without first determining whether there was a factual basis for the plea. See Rule 3.172(a), Fla.R.Crim.P.; Maselli v. State, 446 So.2d 1079 (Fla.1984); and Dydek v. State, 400 So.2d 1255 (Fla. 2d DCA 1981). Such determination was not adequately made and this resulted in manifest injustice to the defendant. The material in the file upon which the trial court relied reflects a lack of the essential element of premeditation and, hence, there is no factual basis for the charge of first degree murder.
Reversed and Remanded.
HERSEY, C.J., and DOWNEY and WALDEN, JJ., concur.